 In the'Matter of UNION-BUFFALO MILLandLOCAL UNION #1235UNITED TEXTILE WORKERS OF AMERICA (A. F. of L.)Case No. R-3391.-Decided January 14, 1942.Jurisdiction:textile manufacturing industry.Investigationand Certification of Representatives:existenceofquestion:refusal to accord union recognition until certified by the Board; electionnecessary.Unit Appropriate for Collective Bargaining:allproduction and maintenanceemployees of the Company, including section men and storeroom employees,but excluding storekeepers and clerical and supervisory employees; agreementas to.'Mr. A. L. Wordlow,of Columbia, S. C., for the Company.Mr. Gordon L. ChastainandMr. John W. Pollard,of Spartanburg,S. C., for the United.Mr. Ralph Clifford, -ofcounsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THECASEOn October 30, 1941, Local Union #2135, United Textile Workersof America (A. F. of L.), herein called the United, filed with the Re-gional Director for the Tenth Region (Atlanta, Georgia) a petitionalleging that a question affecting commerce had arisen concerningthe representation of employees of Union-Buffalo Mill, Greenville,South Carolina, herein called the Company, at its textile mill inFairmont, South Carolina, and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On De-cember 2, 1941, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act, and ArticleIII, Section 3, of National Labor Relations Board Rules and Regu-lations-Series 2, as amended, ordered an investigation and author-ized the Regional Director to conduct it and to provide for anappropriate hearing -upon due notice.38 N. L. R. B., No. 54.212 UNION-BUFFALO MILL213On December 5, 1941; the Regional Director. issued a notice ofbearing, copies of which were duly served upon the Company, theUnited, and TextileWorkers of ^America.l . Pursuant. to notice, ahearing was held on December 16, 1941, at Greenville, South Caro-lina, before James W. Dorsey, the Trial Examiner duly designated bythe Chief Trial Examiner.The Company and the United were repre-sented and participated in the hearing.Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.During the course ofthe hearing the Trial Examiner made several rulings on motions andon objections to the admission of evidence.The Board has reviewedthe rulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYUnion-Buffalo Mill Company, a New York corporation, having its,principal place of business in 'Greenville,, South Carolina, owns andoperates a textile mill in Fairmont, South Carolina.2 , The Companyemploys approximately 205 employees at its Fairmont plant.Theprincipal raw material used by the Company at, the Fairmont plant'is cotton, approximately 70 percent of which is obtained from pointsoutside the State of South Carolina.The Company also uses coal,oil,starch, and various manufactured parts, a large 'percentage ofwhich is obtained from points outside the State of South Carolina.The finished products of the Company's Fairmont plant are cotton,sheeting and print cloth, approximately 85 percent of which is,shippedto points outside the State of South Carolina.The Company admits that it is engaged in commerce within ;the,meaning of the Act.,II.THE ORGANIZATION INVOLVEDLocal Union #2135, United Textile Workers of America, is a labororganization affiliated with- the American Federation of 'Labor andadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONtified as the representative of employees in an appropriate unit as aresult of an election conducted by the Board.The record discloses that although the Textile Workers Union of America was ser,,ed with notice of hear-ing, it did not appear at the hearing and took no part in the proceedings.9Only the Fairmont plant of the Company is involved in this proceeding., 214DECISIONSOF NATIONALLABOR RELATIONS BOARDFrom a report prepared by the Field Examiner,and admitted intoevidence, it appears that the United represents a substantial numberof the Company's employees in the unit alleged by the United to beappropriate.'IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the -question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section 1, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITAt the hearing the parties agreed and we find that all productionand maintenance employees of the Company at its Fairmont, SouthCarolina,mill, including section men and storeroom employees, butexcluding storekeepers and clerical and supervisory employees,4 con-stitute a unit appropriate for the purposes of collective bargainingand that such unit will insure to employees of the Company the fullbenefit of their right to self-organization and to collective bargainingand otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved- by an election by secret ballot.We shalldirect that those eligible to vote,in the election shall be the employeesin the appropriate unit who were in the employ of the Companyduring the pay-roll period immediately preceding the date of theDirection of Election, herein, subject to such additions and limitationsas are hereinafter set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Union-BuffaloMill,Greenville,SouthCarolina, at its textile mill in Fairmont, South Carolina, within theaThe Field Examiner's report discloses that the United submitted 117 application cards all dated dur-ing October and November 1941, 111 of which appear to bear genuine original signatures,103 of which arethe names of persons whose names appear on the Company's pay roll of November 6, 1941.There are ap-proximately 196 employees in the unit hereafter found to be appropriate.4The parties are agreed and we find that the overseers,the secondhands,the master mechanic,and theforeman of the cloth room are supervisory employees.'- UNION-BUFFALO MILL215meaning of Section 9 (c) and Section 2 (6) and (7) of the NationalLabor Relations Act.2.All production and maintenance employees of the Company atits textilemill in Fairmont, South Carolina, including section menand storeroom employees, but excluding storekeepers and clerical andsupervisory employees, constitute a unit appropriate for the purposesof collective, bargaining, within the meaning of Section 9 (b) of theAct.DIRECTION OF ELECTION ,By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations. Board Rules and Regulations-Series 2, asamended, it is herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collective bar-gainingwithUnion-BuffaloMill,Greenville,South Carolina, anelection by secret -ballot shall be conducted as early, as possible butnot later than thirty (30) days from the date of this Direction ofElection, under the direction and supervision of the Regional Directorfor the Tenth Region, acting in this matter'as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations, among all production and maintenance em-ployees of the Company at its textile mill in Fairmont, South Carolina,who were in the employ of the Company during the pay-roll periodimmediately preceding the date of this Direction of Election, includ-ing section men and storeroom employees and employees who did notwork during said pay-roll period because they were ill or on vacationor in the active military service or training of the United States, ortemporarily laid off, but excluding storekeepers and clerical andsupervisory employees, and employees who have since quit or beendischarged for cause, to determine whether or not they desire to berepresented by Local Union #2135, United Textile Workers of America,(A. F. of L.) for the purposes of collective bargaining.